Citation Nr: 0627629	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  02-06 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Evaluation of service-connected lumbosacral strain with 
history of early degenerative changes.  


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 

INTRODUCTION

The veteran had active service from December 1997 to November 
2000.  The record also indicates an unverified period of 
active service from October 1992 to March 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in May 2001 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.      

The Board notes at the outset that the RO properly certified 
for appeal only the one issue noted above.  As to the 
veteran's increased rating claim for reactive airway disease, 
the record shows that the veteran filed a notice of 
disagreement against the RO's decision to rate the disorder 
as 10 percent disabling.  But this decision was not appealed 
to the Board within one year of the date of the decision, or 
within 60 days of the Statement of the Case that affirmed the 
assigned rating.  


FINDINGS OF FACT

1.	Prior to July 3, 2003, the veteran's lumbosacral strain 
with early degenerative changes was moderately disabling.   

2.	Beginning July 3, 2003, there has been an approximate 
balance of positive and negative medical evidence that does 
not satisfactorily prove or disprove that the veteran's 
forward flexion of his thoracolumbar spine is limited to 30 
degrees.  


CONCLUSIONS OF LAW

1.	The criteria for an initial rating in excess of 20 
percent, for the veteran's service-connected lumbar spine 
disorder, have not been met prior to July 3, 2003.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2003), as amended by 67 Fed. Reg. 54345-54349 
(August 22, 2002).

2.	The criteria for a higher initial rating of 40 percent, 
for the veteran's service-connected lumbar spine disorder, 
have been approximated beginning July 3, 2003.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003), as amended by 67 Fed. Reg. 54345-54349 (August 22, 
2002); 38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine, Diagnostic Codes 5235-5243 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased rating for a lumbar spine 
disorder.  In the interest of clarity, the Board will 
initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the issue, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in a letter 
from VA dated in December 2003.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  In this letter, the RO informed the 
veteran of the evidence needed to substantiate his claim, and 
requested from the veteran relevant evidence, or information 
regarding evidence pertaining to the appeal which the RO 
should obtain for the veteran (the Board also finds that the 
veteran was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (veteran should be notified 
that he should submit any pertinent evidence in his 
possession).  And in this letter, the RO advised the veteran 
of the respective duties of the VA and of the veteran in 
obtaining evidence needed to substantiate his claim.  

The Board notes two deficiencies with VCAA notification, 
however.  The RO provided notification to the veteran after 
the initial adjudication of his claim in the May 2001 rating 
decision on appeal.  See Mayfield v. Nicholson, No. 05-7157, 
2006 U.S. App. LEXIS 8145 (Fed. Cir. April 5, 2006) (VCAA 
notice must be provided to a claimant before the initial 
unfavorable RO decision).  And the RO did not provide the 
veteran with information regarding effective dates for the 
award of benefits.  See Dingess v. Nicholson, No. 01-1917 
(U.S. Vet. App. March 3, 2006).  

Nevertheless, despite the timing and the inadequate notice, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision here.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  First, VA 
readjudicated the veteran's claim - in the May 2004 and June 
2005 Supplemental Statements of the Case - following the 
proper VCAA notice letter in December 2003.  These 
readjudications comply with the remedial actions outlined in 
Mayfield v. Nicholson, No. 05-7157, 2006 U.S. App. LEXIS 8145 
(Fed. Cir. April 5, 2006).  And second, any questions as to 
the appropriate effective date to be assigned here are 
rendered moot.  As will be detailed further below, the 
veteran's increased rating claim for his back disorder will 
be granted in part.  As such, the RO will be responsible for 
addressing any notice defect with respect to the effective 
date when effectuating the award.             

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A.  The VCAA provides that the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary, as further 
defined by statute, to make a decision on the claim.  38 
U.S.C.A. § 5103A (West 2002).  The Board finds that the 
VCAA's requirement to assist the veteran has also been met 
here.  VA obtained medical evidence relevant to this appeal.  
And VA provided the veteran with compensation examinations 
for his claim.  

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  The Merits of the Claim for Increased Rating

In December 2000, the veteran claimed service connection for 
a low back disorder.  In May 2001, the RO service connected 
the veteran for a low back disorder at 20 percent disabling, 
effective the date of his December 2000 claim.  In a timely 
notice of disagreement, and in a subsequent appeal to the 
Board, the veteran contended that a higher initial rating was 
warranted.  For the reasons set forth below, the Board partly 
agrees with his claim - based on medical evidence of record, 
the Board finds a higher initial rating warranted here from 
July 3, 2003.            

      Law and Regulations 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

During the pendency of this appeal, the rating criteria for 
evaluating spinal injuries were amended, and became effective 
September 26, 2003.  68 Fed. Reg. 51,454-51,458 (Aug. 27, 
2003).  Where a regulation changes after the claim has been 
filed and before the administrative process has been 
concluded, the version most favorable to the veteran applies 
unless otherwise provided by the Secretary of Veterans 
Affairs.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Accordingly, the Board will consider both sets of criteria in 
evaluating the veteran's claim.      

As the veteran has already been assigned a 20 percent 
disability evaluation for his lumbar spine disorder, the 
Board will limit its increased rating analysis to those 
relevant provisions of the Rating Schedule that provide for a 
higher disability evaluation.  

Under the old and new criteria, 40, 50, 60 and 100 percent 
evaluations are authorized for such disorders as vertebra 
fracture and residuals, ankylosis, limitation of motion, 
lumbosacral strain, and for intervertebral disc syndrome.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5285-5295 (2003); 38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, and Diagnostic Codes 5235-5243 (2005).  
While there is no evidence of record of vertebra fracture or 
ankylosis, the record indicates lumbosacral strain and 
limitation of motion of the lumbar spine, and the veteran 
claims intervertebral disc syndrome of the lumbar spine.  
Therefore, the Board will address those relevant criteria 
under the rating code that apply to lumbosacral strain, 
limitation of motion, and intervertebral disc syndrome.  

With regard to lumbosacral strain, the older criteria 
authorize a 40 percent rating for severe symptoms, 
characterized by listing of spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295.  

With regard to limitation of motion, the older criteria 
authorize a 40 percent rating for severe limitation of 
motion, while the newer criteria authorize a 40 percent 
rating for forward flexion of the thoracolumbar spine limited 
to 30 degrees or less.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine (2005) and 38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

With regard to intervertebral disc syndrome, the older 
criteria authorize a 60 percent rating for pronounced 
symptomatology - i.e., persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief.  And a 40 percent rating is authorized 
for severe intervertebral disc syndrome characterized by 
recurring attacks with little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003).  

Moreover, under the old criteria, intervertebral disc 
syndrome may be evaluated by combining, under 38 C.F.R. § 
4.25, separate evaluations of the chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities.  Whichever method results in the higher 
evaluation may then be used in assigning the disability 
rating.  "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.  Id. Note (1).  When evaluating on 
the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
Id.  Note (2).  

Under the new criteria, intervertebral disc syndrome is 
evaluated on the total duration of incapacitating episodes 
over the past 12 months.  An incapacitating episode is 
defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  A 60 
percent rating is warranted with evidence of incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months, a 40 percent rating is warranted with 
evidence of incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months, and a 20 percent rating is warranted with evidence of 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2005).      
      
      Medical Evidence 

In this matter, the medical evidence of record consists of 
three VA compensation examination reports, VA outpatient 
treatment records, a Magnetic Resonance Imaging (MRI) report, 
and a treatment note - dated in March 2006 - submitted by the 
veteran at his Board hearing, in which a physician states 
that an ergonomic chair could help the veteran with his back 
pain.  The Board notes that, during this hearing, the veteran 
indicated that he was receiving private medical treatment for 
which he would submit relevant medical records directly to 
the Board.  The veteran has not done so, however.  As such, 
the Board will review the existing evidence of record in 
determining the issue on appeal.      

The first of the compensation examination reports of record 
is dated in August 2000.  The examiner noted the veteran's 
complaints of pain in his lower back, and noted the veteran's 
presented stiff gait and limping.  On examination, the 
examiner noted tenderness to palpation of the lower back, 
forward flexion to 50 degrees, extension to 20 degrees, 
lateral flexion bilaterally to 30 degrees, and bilateral 
rotation of 25 degrees.  But the examiner found intact the 
veteran's neurological system, his reflexes, and sensation.  
And x-ray of the lumbar spine was normal, but for "possible 
early degenerative spur at upper end of plate of L5 
anteriorly noted."  The examiner diagnosed the veteran with 
chronic lower back strain with early degenerative changes.    

The veteran underwent an MRI in July 2001.  The impression 
was normal examination of the lumbar spine.  No evidence of 
herniated nucleus pulpous or spinal stenosis was found.  

The second compensation examination is dated in July 2003.  
This examiner noted the veteran's complaints of pain and 
limitation of motion.  The examiner also noted the veteran's 
complaints of pain in the lower extremities.  The examiner 
noted that the veteran had two pain blocks previously.  But 
the examiner noted the lack of complaints of bowel or bladder 
dysfunction.  He noted that the veteran did not use assistive 
devices.  And he found the veteran's gait, spine, limbs, and 
posture to be normal.  The report indicates the veteran's 
range of motion as 30/70 degrees flexion, 10/30 degrees 
extension, 10/30 degrees lateral flexion, and 10/35 degrees 
rotation.  The examiner stated that the veteran's motion was 
affected by his body habitus as he kept his back straight and 
stiff.  The examiner noted that he sensed counter resistance 
and stiffness in evaluating range of motion.  The examiner 
noted tenderness on lumbar area with paraspinal spasm.  But 
the examiner noted the veteran as neurologically normal 
without evidence of intervertebral disc syndrome.  And the 
examiner noted the veteran's normal x-rays, pointing out the 
similarly normal MRI in July 2001.  In closing, the examiner 
diagnosed the veteran with lumbosacral strain.  

The third compensation examination report is dated in May 
2005.  The examiner noted that he reviewed the veteran's 
claims file.  This examiner reported the veteran's complaints 
of pain.  As with the July 2003 report, this report notes 
that the veteran did not use assistive devices, and that he 
did not experience bladder or bowel dysfunction.  The 
examiner noted that the veteran was a full-time student, and 
that he had used two sick days in the past year because of 
symptoms related to the back disability.  Upon inspection, 
the examiner found that the veteran's spine appeared normal.  
The examiner found the veteran's range of motion to be 0 to 
90 degrees flexion, 0 to 30 degrees extension, bilateral 
lateral flexion at 0 to 30 degrees, and bilateral lateral 
rotation at 0 to 30 degrees.  In noting the measurements, the 
examiner noted the veteran's pain on motion.  The examiner 
found the veteran intact neurologically, and intact with 
regard to sensation, motor skills, and reflexes.  The 
examiner found negative Lashgue's sign.  And the examiner 
found the veteran without intervertebral disc syndrome.  This 
examiner also mentioned that the July 2001 MRI and July 2003 
x-rays found the veteran's lumbar spine to be within normal 
limits.  As for objective evidence of disability, the 
examiner noted that the veteran had tenderness to palpation 
of the paravertebral muscles in the left L4-5 area.  As a 
diagnosis, the examiner found the veteran with lumbosacral 
strain with residuals.  




      Analysis

As the medical evidence since August 2000 makes clear, the 
record would not support a finding of intervertebral disc 
syndrome here.  Despite the veteran's claims of radiation 
into, and numbness in, his lower extremities, none of the 
three examiners found the veteran with this disorder, and 
neither the MRI nor the x-ray evidence serves to dispute 
their findings.  As such, in making its decision, the Board 
must look to the old and new criteria addressing lumbar 
strain and lumbar limitation of motion (each of which has a 
maximum rating of 40 percent, and neither of which authorizes 
a 30 percent rating).  

With regard to lumbosacral strain, a 40 percent rating is 
warranted with medical evidence of severe symptoms, 
characterized by listing of spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295.  As the 
record makes clear, the veteran's lumbosacral strain cannot 
be characterized as severe under this particular diagnostic 
code.  Though the medical evidence indicates tenderness to 
palpation and spasm in his lower spine, the veteran's low 
back does not otherwise demonstrate severe strain.    

With regard to limitation of motion, a 40 percent rating is 
warranted for severe symptoms (old criteria) or for 
limitation of motion where forward flexion of the 
thoracolumbar spine is limited to 30 degrees or less (new 
criteria).  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (2005) and 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2003).  The Board does not 
find that, under the old criteria, the medical evidence would 
support a finding that the veteran has had "severe" 
limitation of motion.  In fact, his May 2005 VA compensation 
examination indicated a range of motion of 240 degrees, 
combing forward and lateral flexion, extension, and rotation 
of movement.  See 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, and Diagnostic Codes, 
Plate V (2005).  As such, the medical evidence does not 
indicate the severity of limitation noted under the old 
criteria.  

However, some medical evidence - as noted in the July 3, 2003 
VA compensation examination report - does indicate that the 
veteran's forward flexion may be limited to 30 degrees.  
Specifically, the July 2003 examiner noted the veteran's 
forward flexion as "30/70" degrees.  As this finding is 
consistent with the veteran's claims of limitation and pain, 
stated consistently throughout the record and in his April 
2006 Board hearing, the Board finds reasonable doubt on 
whether he is in fact limited in forward flexion to 30 
degrees.  Though the Board must look to medical evidence when 
deciding medical issues such as etiology and diagnosis, the 
Board has nevertheless found the veteran's claims persuasive.  
See Espiritu v. Derwinski, 2 Vet. App. 494 (1992).  The Board 
has therefore granted him the benefit of the doubt here as to 
the extent of his limitation in forward flexion.  See 38 
U.S.C.A. § 5107(b).  As such, a 40 percent rating is 
warranted (under the newer criteria) for the veteran's 
limitation of motion in his lumbosacral spine.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, and Diagnostic Codes 5235-5243 (2005).  

As the rating increase is based on the July 3, 2003 VA 
examination report, which was rendered after the veteran's 
December 2000 claim now on appeal, staged ratings are 
appropriate here.  See Fenderson v. West, 12 Vet. App. 119 
(1999) (in cases where the original rating assigned is 
appealed, consideration must be given to whether a higher 
rating is warranted at any point during the pendency of the 
claim).  Prior to the July 3, 2003 VA compensation 
examination, a rating in excess of 20 percent is unwarranted; 
beginning on that date, a 40 percent evaluation is warranted 
for the lumbosacral disorder.  

But the Board finds unwarranted any additional increase here 
based on an extraschedular basis, or based on 38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Though the veteran has expressed pain on motion, the 
veteran nevertheless accomplishes substantial range of motion 
without pain.  Besides, the Rating Schedule accounts for his 
limitations.  Moreover, as the veteran's April 2006 Board 
hearing testimony showed, the veteran continues to work full 
time.  As such, there is no medical evidence of record that 
the veteran's lumbar spine disability causes marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitates any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
38 C.F.R. § 3.321(b)(1) (2005).  Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).


ORDER

An initial rating in excess of 20 percent, for service-
connected lumbosacral strain with history of early 
degenerative changes, prior to July 3, 2003 is denied.  

A higher initial rating of 40 percent, for service-connected 
lumbosacral strain with history of early degenerative 
changes, beginning July 3, 2003 is granted, subject to the 
law and regulations controlling the award of monetary 
benefits.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


